Claim Interpretation
In Claim 2, the recitation of, (1.1-1.3) in Line 3 is interpreted to mean a
range between 1.1 and 1.3.
In Claim 3, the recitation of, (1.1-1.3) in Line 3 is interpreted to mean a
range between 1.1 and 1.3.
Response to Amendment/Remarks
	Applicant’s amendment and/or arguments overcome all prior claim objection(s) and 112(b) rejection(s) in the Office Action mailed 12/7/2021, consequently, the prior claim objection(s) and 112(b) rejections have been withdrawn, and the application is now in condition for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sabbir Hasan/Examiner, Art Unit 3745